MEMORANDUM**
Howard D. White appeals pro se the district court’s summary judgment upholding the Social Security Administration’s decision denying him disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
In a prior decision, an ALJ found that White was not disabled. White’s prior disability adjudication creates a presumption of continuing non-disability which White must rebut by evidence of changed circumstances. See Light v. Social Sec. Admin., 119 F.3d 789, 791 (9th Cir.1997). White has failed to rebut that presumption. See Brawner v. Sec’y of Health and Human Serv., 839 F.2d 432, 433 (9th Cir.1988) (per curiam).
Substantial evidence supports the ALJ’s finding that White was not disabled because the opinion of White’s treating psy*264ehiatrist lacked objective medical findings, was based on self-reporting, and conflicted with another psychiatrist’s opinion. See Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997) (per curiam).
The ALJ properly provided specific reasons for discrediting White’s contention that he was limited in bending and stooping by pointing to the inconsistencies between the medical evidence and White’s testimony regarding his daily activities. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.1995) (per curiam).
White’s motion for appointment of counsel on appeal is denied. See Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.1990).
White’s remaining contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.